



COURT OF APPEAL FOR ONTARIO

CITATION:
Finnikin
    (Re), 2012 ONCA 739

DATE: 20121101

DOCKET: C55478

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

In the Matter of Kevin Finnikin

Kevin Finnikin, in person

J. Diluca,
amicus curiae

Jean Buie, for the respondent Centre for Addiction and
    Mental Health

Philippe G. Cowle, for the respondent Ministry of the
    Attorney General

Heard: October 29, 2012

On appeal from the decision of the Ontario Review Board,
    dated December 19, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The decision of the Board is reasonable, and we have no reason to
    interfere with it. The appeal is dismissed.


